Leaking, Y. C.
I am convinced that the exceptions to the answer must be sustained.
1. There are probably few rules of equity pleading more firmly established than the requirement that every material fact which it is necessary for a complainant to prove to establish his right to the relief he asks must be alleged in the premises of his bill with fullness and particularity, and that a suitor who seeks relief on the ground of fraud must state the facts which constitute the fraud, so that the person against whom relief is sought may be afforded a full opportunity to deny or explain the facts charged, and also to disprove them. Smith's Administrator v. Wood, 42 N. J. Eq. (15 Stew.) 563, 566. This bill, in effect, seeks to reach certain money belonging to defendant, which money has been by defendant secretly hidden in certain real estate, in the manner specifically set forth in the bill, with the fraudulent purpose of placing it beyond the reach of creditors and preserving it for his own use by means of a secret trust. The manner in which the bill states that this was secretly accomplished forms a part of the alleged fraudulent transaction, the averment being, in effect, that a third party paid the monejq but that the money so paid was in fact money which the third party owed to defendant; the facts so stated are specific and definite facts which are material to complainant’s case. In this view it seems clear that defendant cannot be excused from specifically answering these detailed averments of materia] facts under the claim that they are evidentiary in their nature. I regard the general averments contained in the bill to the effect that the consideration moved from defendant, which averment defendant has answered by a general denial, as more .nearly a general statement of a conclusion of law than a specific statement of concrete facts. Had the averments in question been added to the present bill in the form of interrogatories, I think the necessity of specific answers to the interrogatories would not be questioned.
2. The fact that the bill is not a bill for discovery and contains no interrogatories, will not exempt defendant from an*130swering fully and specifically the material averments of the stating part of the bill. The rule, as stated by Judge Story, is as follows:
“One of the principal ends of an answer upon the part of the defendant is, to supply proof of the matter necessary to support the case of the' plaintiff; and it is therefore required of the defendant, either to admit, or to deny, all the facts set forth in the bill, with their attending circumstances, or to deny having any knowledge or information on the subject, or any recollection of it, and also to declare himself unable to form any belief concerning it. And this he ought to do fully and explicitly even though no special interrogatories should follow the bill. But, as experience has proved, that the substance of the matters charged in the bill may frequently be evaded by answering according to the letter only, it has become a practice to add to the general requisition, that the defendant should answer the contents of the bill, a repetition, by way of interrogatory, of the matters most essential to be answered, adding to the inquiry after each fact, an inquiry of the several circumstances, which may be attendant upon it, and the variations, to which it may be subjected, with a view to prevent evasion, and compel a full answer.” Story’s Bq. PI. § 35.
This privilege of adding special interrogatories to a bill has not, so far as I am aware, except where controlled by court rules, been given the effect to absolve, in any manner, a defendant from the primary duty of answering all of the material averments of the bill. The bill in this case prays that defendants “may, without oath, full, true and perfect answer make to each and every of the matters and things above set forth, as fully and particularly as if the same were here again repeated and they thereto particularly interrogated.” I understand the rule in this state to be substantially as stated in Methodist Episcopal Church v. Jaques, 1 Johns. Ch. 65, as follows:
“I apprehend the rule on this subject to be that it is sufficient to make this general requisition on the defendant to answer the contents of the bill, and that the interrogating part of the bill, by a repetition of the several matters, is not necessary. The defendant is bound to deny or admit all the facts stated in the bill, with all their material circumstances, without special interrogatories for that purpose. Mitf. Pl. Coop. Eq. Pl. 11, 12. They are only useful to probe more effectually the conscience of the party, and to prevent evasion or omission *131as to circumstances which may he deemed important; but it is no excuse for the defendant, in avoiding to answer fully to the subject-matter of the bill, that there were no special interrogatories applicable to the case.”
. 3. The foregoing is equally true where the bill prays for an answer without oath. The object of a complainant in waiving oath is merely to deprive the defendant of the advantage of his answer as evidence for himself. A defendant is bound by his admissions in his answer without oath. In Reed v. Cumberland Insurance Co., 36 N. J. Eq. (9 Stew.) 393, Chancellor Eunyon says:
“He [complainant] has a right to the • defendant’s answer on every material point, though he waives oath. Eor he is spared the necessity of proof as to all matters admitted by the defendant. The latter is bound by his admissions in the answer, though put in without oath.”
My conclusion is that the bill entitles complainant to a specific answer as to whether at the time of the conveyance from Mary A. Moffett to Eoberta Brown, Alfred S. Brown owed defendant Charles G. Brown certain money and paid the money so owing to Mary A. Moffett on account of the purchase price of the property in question for or on account of and at the request of defendant Charles G-, Brown; and as to whether the remaining portion of the purchase price referred to in the bill was paid to Mary A. Moffett by Alfred S. Brown as a loan to defendant Charles G. Brown, or for or on account of or at the request of defendant Charles G. Brown.
I will advise a decree sustaining the exceptions to the answer.